Citation Nr: 1003985	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-34 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) initial disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1984 to September 1990 and from December 1990 to 
May 1991.     

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Procedural history

In the May 2007 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and assigned a noncompensable disability rating.  
In May 2007, the RO received the Veteran's notice of 
disagreement (NOD) as to the noncompensable disability rating 
assigned.  
In September 2007, a decision review officer (DRO) conducted 
a de novo review of the claim, and confirmed the RO's 
findings in a Statement of the Case (SOC).  The Veteran 
disagreed and initiated this appeal.  The appeal was 
perfected by the timely filing of the Veteran's substantive 
appeal (VA Form 9) in October 2007.  

The Veteran initially requested a personal hearing before a 
Veterans Law Judge at the RO.  However, in a November 2007 
statement, the Veteran withdrew his hearing request.  See 38 
C.F.R. §§ 20.702(e) and 20.704(e) (2009).

Issues not currently on appeal

The May 2007 rating decision also granted the Veteran service 
connection for tinnitus and assigned a 10 percent disability 
rating, effective December 5, 2006.  Additionally, a January 
2009 rating decision denied the Veteran service connection 
for posttraumatic stress disorder (PTSD) and chest pain.  As 
evidenced by the claims folder, the Veteran did not express 
disagreement as to any of those actions.  Accordingly, those 
issues are not in appellate status, and they will be 
discussed no further herein. See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's bilateral hearing loss is currently manifested 
by no more than level II hearing impairment in the right ear 
and level II hearing impairment in the left ear.

2.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected bilateral 
hearing loss is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a compensable 
disability rating for bilateral hearing loss are not met.  
See 38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a compensable initial 
evaluation for his service-connected bilateral hearing loss.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.
The Board observes that the Veteran received a general VCAA 
notice letter, dated January 2007, in conjunction with his 
then pending, and later granted, claim of entitlement to 
service connection for bilateral hearing loss.  Although the 
aforementioned VCAA letter did not specifically include any 
information pertaining to evidence necessary to substantiate 
a claim for a higher rating, once service connection is 
granted the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also VAOPGCPREC 8-2003.  In any event, as is detailed below, 
the Veteran received VCAA notice pertaining to increased 
ratings in the aforementioned January 2007 VCAA letter. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2007 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claim.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The January 2007 letter emphasized:  "If the evidence is not 
in your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The January 2007 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced January 2007 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the January 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The letter also advised the Veteran of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake,      22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life].  However, 
relying on the informal guidance in a letter from the VA 
Office of the General Counsel and a VA Fast Letter issued in 
June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds 
that the Vazquez-Flores decision does not apply to the 
present case.  According to VA Office of General Counsel, 
because this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C.A. 
§§ 5104(a), 7105(d)(1), and 5103 as part of the appeals 
process, upon the filing of a timely NOD with respect to the 
initial rating or effective date assigned following the grant 
of service connection.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d 1270 (Fed. Cir. 2009).

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim.  There is no reasonable 
possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes the Veteran's statements, lay statements, service 
treatment records, as well as VA and private medical 
treatment records.  

The Veteran was afforded VA examinations in April 2007 and 
May 2009.  
The examination report reflects that the examiners 
interviewed and examined the Veteran, reviewed his past 
medical history, documented his current medical conditions, 
and rendered appropriate diagnoses consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].

The Board notes that the Veteran's representative indicated 
in July 2009 that the Veteran's hearing loss "is much worse 
than what is reported," and that the May 2009 VA examination 
is "was not adequate or [the Veteran is] not hearing the 
examiner's instructions."  However, there is no indication 
in either the April 2007 or May 2009 VA examination reports 
that the Veteran was unable to understand the VA examiner's 
instructions due to his hearing loss.  Moreover, as discussed 
above, the Board finds that the VA examination reports are 
adequate for evaluation purposes.  In that connection, the 
Veteran's representative did not explain exactly how the 
examination was inadequate.  

Mere disagreement with examination results does not make the 
examination inadequate or call for another examination.  The 
Veteran has had ample opportunity to secure medical evidence 
in his favor and submit the same to VA.  He has not done so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, who has 
presented argument on his behalf.  Further, as indicated 
above, the Veteran withdrew his hearing request before the 
Board.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold and as 
measured by puretone audiometric tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. 
§ 4.85) by intersecting the vertical column appropriate for 
the numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85 (2009).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the Veteran's initial claim for service 
connection for bilateral hearing loss was received December 
2006, after the amended regulations became effective.  Thus, 
the Veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately. The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.

Analysis

Schedular rating

The Veteran seeks a compensable initial disability rating for 
his bilateral hearing loss, which is currently evaluated as 
noncompensably disabling under 38 C.F.R. § 4.86(a) (2009).

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.

The April 2007 VA audiological examination report revealed 
the following:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
10
10
15
30
80
33.75
LEFT
10
10
15
45
75
36.25


Speech discrimination scores at that time were 88 percent in 
the right ear and 88 percent in the left ear.

This examination yielded a numerical designation of II in the 
right ear (0-41 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination) 
and also a numerical designation of II for the left ear (0-41 
percent average puretone threshold, with between 84 and 90 
percent speech discrimination). Entering the category 
designations into Table VII, a disability percentage 
evaluation of zero percent is for assignment under Diagnostic 
Code 6100.

The May 2009 VA audiological examination report revealed the 
following:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
20
15
30
80
36.25
LEFT
10
10
15
50
75
37.5



Speech discrimination scores at that time were 92 percent in 
the right ear and 84 percent in the left ear.

This examination yielded a numerical designation of I in the 
right ear (0-41 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination) 
and a numerical designation of II for the left ear (0-41 
percent average puretone threshold, with between 84 and 90 
percent speech discrimination). Entering the category 
designations into Table VII, a disability percentage 
evaluation of zero percent is for assignment under Diagnostic 
Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, although the 
Veteran's hearing tests show a result of 30 dB or less at 
1000 Hz, they do not show a result of 70 dB or more at 2000 
Hz, as would be required for application of Table IVA under 
38 C.F.R. § 4.86(b).  The Veteran also does not meet the 
criteria for 38 C.F.R. § 4.86(a).  Each of the four specified 
frequencies are not all 55 dB or more in either ear.

In short, the medical evidence does not support an increased 
disability evaluation for the Veteran's bilateral hearing 
loss under the pertinent criteria.

The Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  
See 38 C.F.R. § 3.385 (2009).  With respect to the assignment 
of an increased disability rating, however, the question that 
must be answered is whether the schedular criteria have been 
met.  These criteria are specific and, as explained above, 
the Veteran's hearing loss is not of sufficient severity to 
warrant a compensable disability rating.  See Lendenmann, 3 
Vet. App. at 349.

In short, the medical evidence of record indicates that the 
disability rating has been correctly assigned by the RO.  The 
Board thus finds that the Veteran's bilateral hearing loss 
was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for a compensable initial disability 
rating for his bilateral hearing loss.

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the Veteran's disability rating for bilateral 
hearing loss has been initially evaluated as noncompensably 
disabling, effective from December 5, 2006, the date of his 
claim.  The medical evidence of record, discussed above, 
supports the proposition that the Veteran's bilateral hearing 
loss has not changed appreciably since the Veteran filed his 
claim.  There are no medical findings or other evidence which 
would allow for the assignment of a different disability 
rating at any time during the period of time here under 
consideration.

Therefore, based on the record, the Board finds that the 
noncompensable disability rating was properly assigned for 
the entire period from the date of service connection, 
December 5, 2006.



Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See VAOPGCPREC 6-96.  The 
RO appears to have considered the Veteran's claim under 
C.F.R. § 3.321(b)(1) because that regulation was included in 
the September 2007 Statement of the Case.  Accordingly, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
held that a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report of 
the examination to facilitate determinations regarding 
extraschedular consideration.  The Court noted that unlike 
the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether an extraschedular rating is warranted.  See 
Martinak, 21 Vet. App. at 455.

The Board observes that the May 2009 VA examiner noted the 
Veteran's report that his current hearing loss "makes it 
difficult for him to participate in conversation, especially 
in the presence of background noise," and that he has 
difficulty understanding speech, particularly in noisy 
environments.  See the May 2009 VA examination report.  
Although the April 2007 VA examiner did not specifically 
address the functional effects caused by the Veteran's 
bilateral hearing loss, the Board finds that no prejudice 
results to the Veteran.  Crucially, other evidence of record, 
specifically the May 2009 VA examination report as well as 
the Veteran's statements, adequately addresses this matter.  
In addition, his very able representative thoroughly 
discussed the Veteran's functional loss in the January 12, 
2010 informal hearing presentation.  Therefore, while the 
April 2007 VA examination is defective under Martinak [which 
was not in fact decided until August 2007], the Board finds 
that the other evidence of record, in particular the report 
of the May 2009 examination, is sufficient for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran nor his representative.

The record does not show that the Veteran has required 
frequent hospitalizations for his bilateral hearing loss.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  The evidence of record 
shows that the Veteran is a nurse.  Of record are the 
Veteran's statements as well as his co-worker's statements 
that the Veteran experiences difficulty hearing the alarms on 
the hospital equipment as well as hearing others speak.  See, 
e.g., statement from M.G. dated June 2007.  However, there is 
no indication that the Veteran has missed any work because of 
his bilateral hearing loss, and there is nothing in the 
current evidence of record to indicate that the service-
connected bilateral hearing loss causes unusual employment 
impairment.

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or any other reason 
why an extraschedular rating should be considered.

The Board finds that the functional effects caused by the 
Veteran's hearing disability, which undoubtedly exist, do not 
constitute an exceptional or unusual disability picture which 
warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the 
Veteran's service-connected hearing loss causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the Veteran's 
claim for a compensable initial disability rating for his 
service-connected bilateral hearing loss.  The claim is 
therefore denied.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


